_ F|LED _ ENTEHED

LODGED j li HECEWED

IN THE UNITED sTATEs DISTRICT CoURT MAR 0 8 2019
FoR THE DisTRIcT oF MARYLAND

 

* , _ mmaa“;TM
UNITED sTATEs oF AMERICA 1 `
_ >i<
v. Crirninal No. RDB-lS-OZYl
>1<
RYAN sHEvn\i le'n-i,
t
Defendant,
>t< >¢< x >+< >i= >¢< >t< =k :1< >t< x ac >r< >+<

MEMORANDUM OPINION

This case arises from allegations that Defendant Ryan Shevin Smith (“Defe`ndant’7 or
“Smith”) and' his two co-defendants, Orneth Patrick South and l\/Iichael D. \Watts, used a
firearm to rob a Loomis Armored vehicle of $1,324,288.00 on january 22, 2018 in Salisbury,
Maryland. The Original Indictment1 charges Smith, South, and Watts With conspiracy to
commit Hobbs Act robbery in violation of 18 U.S.C. § 1951(a) (Count One); commission of
I-lobbs Act robbery in violation of 18 U.S.C. § 1951(a) and aiding and abetting in violation of
18 U.S.C. § 2 (Count Two); and brandishing a firearm during and in relation to a crime of
violence in violation of 18 U.S.C. § 924(c)(l)(A)(ii) and aiding and abetting in violation of 18
U.S.C. § 2 (Count Three). (Original lndictment, ECF No. 12; Superseding lndictment, ECF
No. 25.) South and Watts have pled guilty to Count Tvvo of the Superseding lndictment,
pursuant to plea agreements With the Government which provide for the dismissal of any

other Counts against them. With no plea agreement, Smith has pled guilty to Counts One and

 

1 Smith is proceeding to trial on the Original Indictment, Which lists the same Counts and contains the Same
allegations as those in the Superseding lnd_ictrnent. The Original lndictment named “John Doe” as the third
co-conspiratot to the alleged crimes. The Superseding lndictment reveals that “_]ohn Doe” is Michael D. Watts.
lt makes no other changes (Redl_ined Superseding Indictment, ECF No. 27.)

1

Two of the Original lndictment. (Re-Arraignment, ECF No. 74.) He has pled not guilty to
Count Three of the Original lndictment. (Arraignment, ECF No. 43.) Novv pending before
this Court is Defendant’s Motion to Dismiss Count Three of the Original lndictment. (ECF
No. 73.) The parties’ submissions have been reviewed, and no hearing is necessary fee Local
Rule 105.6 (D._ Md. 2018). For the reasons stated belovv, Defendant’s l\/lotion to Dismiss
Count Three is Dl§lNlED. This case Will proceed to trial on Count Three, commencing on
March 11, 2019.
BACKGROUND

The Original lndictment alleges that Srnith and his two co-defendants, Ornetli Pattick
South and Michael D. Watts, used a firearm to rob an employee of Loomis Armored US, LLC
(“Loomis”). (ECF No. 27.) On ]anuary 22, 2018, Smith and the co-conspirators allegedly
brandished a firearm and approached a Loomis vehicle parked near the State Employees’
Credit Union in Salisbury, Maryland. (Ia'. at 3.) The three allegedly disarmed and restrained
the Loomis employee Who Was operating the vehicle and robbed him` of a firearm and
31,324,288.00 in United States currency (Id.) The three fled the scene in a vehicle acquired
for their planned escaped (M. at 4.)

Smith has pled guilty`to conspiring to commit, and comrriitting, l-lobbs Act robbery in
violation of 18 U.S.C. § 1951(a) (Counts One and Tvvo of the original Indictment). Smith has
pled not guilty to Count Three of the Original lndictment, vvhich charges him With brandishing
a firearm during and in relation to a crime of violence in violation of l 8 U.S.C. § 924(c) (1)(A) (ii)

and aiding and abetting in violation of 18 U.S.C. § 2. l-le has moved to dismiss this Count,

arguing that Hobbs Act robbery is not a “crime of violence” as that term is defined by 18
U.S.C. § 924(c)(3).
7 STANDARD OF REVIEW

Rule 7(c)(1) of the Federa] Rules of Criminal Procedure requires that an indictment “be
a plain, concise and definite Written statement of the essential facts constituting the offense
charged.” Under Rule 12(b)(3) (B)(v), a Defendant may file a motion to dismiss challenging an
indictment for failure to state an offense The United States Court of Appeals for the Fourth
Circuit has instructed that ‘[a]n indictment must contain the elements of the offense charged,
fairly inform a defendant of the charge, and enable the defendant to plead double jeopardy as
a defense in a future prosecution for the same offense.”’ United Slaz‘ei‘ a Lo@){a', 107 F.3d 257,
260 (4th Cir. 1997) (quoting United Sfaz‘e,r a Dam`e/.r, 973 F.2d 272, 274 (4th Cir. 1992)); 566 alia
United imm a Pa/z`n, 874 F.3d 418, 424 (4th Cir. 2017); Uaz`z‘ed Sz‘m‘er a Hao/€zer, 841 F.2d 1225,
1231 (4th Cir. 1988).

In reviewing a motion to dismiss an indictment for failure to state an offense, a district
court must accept all factual allegations in the indictment as true. 566 qu.ce Mamr Lz`ne.r a United
hara 342 U.s. 337, 343 nis (1952), and the court Shouia somme- the indictment in a
“practical,” rather than “purely technical,” manner. United frazier a Maz‘{k:z'n, 14 F.Bd 1014, 1019
(4th Cir. 1994); rea United imrex 1). Terg), 257 F.3d 366, 371 (4th Cir. 2001) (King,]., concurring)
(“lt is elementary that a motion to dismiss fa count of the] indictment implicates only the legal

sufficiency of its allegations, not the proof offered by the Government.”).

ANALYSIS

Smith argues that this Court must dismiss Count Three of the Original lndictment
because Smith’s underlying offense, Hobbs Act robbery, is not a “crime of violence,” as that
term is defined by 18 U.S.C. § 924(c)(3). Specifically, Smith argues that the charge of l-lobbs
Act robbery categorically fails to qualify as a “crime of violence” Within the meaning of §
924(c)(3)(A) and that the statute’s residual clause, § 924(c)(3)('f5), is unconstitutionally vague
under johnson a United fiatei~, --- U.S. ---, 135 S. Ct. 2251 (2015). fECF No. 73, at 1.) This
Court has repeatedly held that Hobbs Act robbery qualifies as a “crime of violence” as that
term is defined by the force clause of § 924(c) (3) (A). fee United janet a Carez‘an, RDB-16-0087,
2017 WL 2569723, at *7 (D. Md. june 14, 2017); Um`.ted State.r a Hamack, 168 F. Supp. 3d 817
(D. Md. 2016); United Siaiei‘ a C/arke, 171 F. Supp. 3d 449 (D. Md. 2016). Accordingly, Smith’s
notion (EcF NO. 73) is DENIED_z 1 l

Smith has pled guilty to conspiring to commit, and committing, Hobbs Act robbery by
disarming a Loomis employee and taking from his possession over one million dollars. The
Hobbs Act prohibits any person from “obstruct.[ing], delay[ing], or affect[ing] commerce or
the movement of any article or commodity‘in commerce, by robbery or extortion or attempts
or conspires so to do, or commit[ting] or threaten[_ing] physical violence to any person or
property in furtherance of a plan or purpose to do anything in violation of this section . . .” 18
U.S.C. § 1951(a). Hobbs Act robbery is defined in 18 U.S.C. § 1951(b)(1) as folloWs:

[T_|he unlawful taking or obtaining of personal property from the person or in

the presence of another, against his Will, by means of actual or threatened force,

or violence, or fear of injury, immediate or future, to his person or property, or
property in his custody or possession, or the person or property of a relative or

 

2 The United States Court of Appeals for the Fourth Circuit has recently declared that the residual clause is
unconstitutional United imm a jimmr, 914 F.3d 229, 236 (4th Cir. 2019). As this Court finds that Hobbs Act
robbery constitutes a crime of violence under the force clause, it need not address the parties’ arguments
concerning the residual clause.

4

member of his family or of anyone in his company at the time of the taking or
obtaining

Smith is now set to face trial on Count Three of the indicttnent, which charges him
with'violating 18 U.S.C. § 924(€), a statute which imposes an additional term of incarceration
upon “[a] ny person who, during and in relation to any crime of violence . . . uses or carries a
firearm, or who, in furtherance of any such crime, possesses a firearm.” § 924(c)(1)(A). In this
case, Hobbs Act robbery serves as the underlying “crime of violence” during which Smith
allegedly brandished a firearm. A “crime of violence” is defined as a federal offense that is a
felony and

(A) has as an element the use, attempted use, or threatened use of physical
force against the person or property of another, or

` (B) that by its nature, involves a substantial risk that physical force against
the person or property of another may be used in the course of
committing the offense.

§ 924(€)(3)(4) & (B)-

Subsection A is commonly known as the “force clause” while 7Subsection B is called the
“residual clause.” United janet a iimmr, 914 F.3d 229, 233 (4th Cir. 2019).

To determine whether Hobbs Act robbery constitutes a “crirne of violence” under §
924(c), this Court must first decide whether to employ the so-called “categorical approach” or
the “modified categorical approach,” C/.ar/ée, 171 F. Supp. 3d at 453. ln general, courts apply
the categorical approach to determine whether a predicate offense amounts to a “crime of
violence” under the force clause. Desmmpr 1/. United timing 570 U.S. 254, 257, 133 S. Ct. 2276, 4
2281 (2013). This approach only applies when the underlying offense contains a single set of
indivisible elements Dercampr, 570 U.S. at 257m 133 S. Ct. 2276. Under this approach, the

court looks “only to the fact of conviction and the statutory definition of the offense” to

determine whether the predicate offense constitutes a crime of violence. United Srater a Cabnzm-
Ur)zan:{ar, 728 F.3d 347, 350 (4th Cir. 2013) (quoting T@)/or a Uaiz‘ed frazier 495 U.S. 575, 602,
110 S. Ct. 2143 (1990). Referencing only the elements of the cause of action, the court must
determine whether the “most innocent conduct” proscribed by the statute qualifies as a crime
of violence as the term is defined by § 924(c). United Sraier a Mfa’dfetaa, 883 F.3d 485, 488 (4th
Cir. 2018) (quoting United itarer a Dz'aq-lbarm, 522 F.3d 343, 348 (4th Cir. 2008).

Under the modified categorical approach, this Court may look outside the statutory
definition to determine whether a predicate offense constitutes a “crime of violence” for
purposes of § 924(c). “The modified categorical approach allows the court to examine
approved documents, including an indictment, to determine which statutory alternative is
implicated by the predicate offense.” Clar/ee, 171 F. Supp. 3d at 452 (D. l\/ld. 2016) (quoting
Haacoaé, 168 F. Supp. 3d at 820. This approach should be applied only to “divisible” statutes
which “list[s] elements in the alternative, and thereby define[s] multiple crimes.” Maz‘/)zlr a
United jfafe.r, 136 S. Ct. 2243, 2249 (2016)..

This Court must first employ the modified categorical approach to determine whether
a conviction under the l-lobbs Act constitutes a “crime of violence” for purposes of 18 U.S.C.
§ 924(c). See, e.g., H.amoné, 168 F. Supp. 3d at 824; C/ar/ée, 171 F. Supp. 3d at 453. As judge
l-lazel of this Court has explained, the Hobbs Act contains “both divisible and indivisible
provisions.” Hancor/é, 168 F. Supp. 3d at 820. The statute prohibits both robbery and
extortion, two independent criminal acts. Id. Accordingly, the district court must use the
modified categorical approach, which permits consultation of the indictment, to determine

whether the Defendant has pled guilty to, or was convicted of, robbery or extortion ln this

case, Smith has clearly pled guilty to Hobbs Act robbery, as the Original lndictments charges
him with disarming a Loomis employee and relieving him of over 31 million dollars in cash.

No additional ambiguity confounds the statutory definition of I-lobbs Act robbery
Accordingly, this Court must use the categorical approach to determine whether this offense
(as opposed to l-lobbs Act extortion) constitutes a “crime of violence” under § 924(c). C/ar/é:e,
171 F. Supp. 3d at 453. Smith provides three reasons why it does not. First, he argues that
Hobbs Act robbery can be accomplished by placing one in fear of injury to intangible property.
(ECF No. 73, at 1.) Second, the contends that the offense can be accomplished by placing
one in fear of injury to his person without the use,7 attempted use, or threatened violent
physical force. (Id.) Finally, Smith maintains that the offense can be accomplished without the
intentional threat of the same. (la’.)

All three of these arguments have been soundly rejected by this Court, which has
repeatedly found that Hobbs Act robbery categorically constitutes a crime of violence under
the force clause of§ 924(c)(3)(A). Jee, e.g., Han'ro.r/é:, 168 F. Supp. 3d at 821-24 (D. Md. 2016)
(rejecting these very same arguments); C/ar)(ee, 171 F. Supp. 3d at 452-57 (D. l\/ld. 2016) (same).
These decisions join the “rising chorus” of courts nationwide which have reached the same
conclusion. ira e.g., C/ar/ée, 171 F. Supp. 3d at 453 n.4 (collecting cases); Unired Lfrarer a LS`r.
Huberr, 909 F.3d 335, 345 (11th Cir. 2018) (“l-lobbs Act robbery . . . independently qualifies as
a crime of violence under §924(c) (3)(A)’s use-of-force clause”)', United frarer a Goc)c/J, 850 F.3d
285, 292 (6th Cir. 2017) (“Other circuits have unanimously acknowledged Hobbs Act

divisibth and found that Hobbs Act robbery constitutes a crime of violence.”). This Court

once again reaffirms its commitment to the rationale of these precedents and finds that Hobbs

Act Robbery constitutes a crime of violence under the force clause of § 924(c) (3) (A).

coNcLUsIoN

For the reasons stated above, Defendant’s Motion to Dismiss (ECF No. 73) is
DENIED.

A separate Order follows. _

Dated: l\/larch 8, 2019

anew

Richard D. Bennett
United States District ]udge

